
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R03-OAR-2012-0002, FRL-9622-2]
        Approval and Promulgation of Air Quality Implementation Plans; Commonwealth of Pennsylvania; Regional Haze State Implementation Plan
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          EPA is proposing limited approval of a revision to the Pennsylvania State Implementation Plan (SIP) submitted by the Commonwealth of Pennsylvania, through the Pennsylvania Department of Environmental Protection (PADEP) on December 20, 2010 that addresses regional haze for the first implementation period. This revision addresses the requirements of the Clean Air Act (CAA) and EPA's rules that require states to prevent any future, and remedy any existing, anthropogenic impairment of visibility in mandatory Class I areas caused by emissions of air pollutants from numerous sources located over a wide geographic area (also referred to as the “regional haze program”). States are required to assure reasonable progress toward the national goal of achieving natural visibility conditions in Class I areas. EPA is proposing a limited approval of this SIP revision to implement the regional haze requirements for Pennsylvania on the basis that the revisions, as a whole, strengthen the Pennsylvania SIP. EPA is also proposing to approve this revision as meeting the infrastructure requirements relating to visibility protection for the 1997 8-Hour Ozone National Ambient Air Quality Standard (NAAQS) and the 1997 and 2006 fine particulate matter (PM2.5) NAAQS. In a separate action, EPA has previously proposed a limited disapproval of the Pennsylvania regional haze SIP because of deficiencies in the Commonwealth's regional haze SIP submittal arising from the remand by the U.S. Court of Appeals for the District of Columbia (DC Circuit) to EPA of the Clean Air Interstate Rule (CAIR), see 76 FR 82219, December 30, 2011. Consequently, we are not taking action in this notice to address the Commonwealth's reliance on CAIR to meet certain regional haze requirements.
        
        
          DATES:
          Comments must be received on or before February 27, 2012.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID Number EPA-R03-OAR-2012-0002 by one of the following methods:
          A. www.regulations.gov. Follow the on-line instructions for submitting comments.
          B. Email: fernandez.cristina@epa.gov.
          
          C. Mail: EPA-R03-OAR-2012-0002, Cristina Fernandez, Associate Director, Office of Air Program Planning, Mailcode 3AP30, U.S. Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103.
          D. Hand Delivery: At the previously-listed EPA Region III address. Such deliveries are only accepted during the Docket's normal hours of operation, and special arrangements should be made for deliveries of boxed information.
          
            Instructions: Direct your comments to Docket ID No. EPA-R03-OAR-2012-0002. EPA's policy is that all comments received will be included in the public docket without change, and may be made available online at www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through www.regulations.gov or email. The www.regulations.gov Web site is an “anonymous access” system, which means EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an email comment directly to EPA without going through www.regulations.gov, your email address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses.
          
            Docket: All documents in the electronic docket are listed in the www.regulations.gov index. Although listed in the index, some information is not publicly available, i.e., CBI or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, is not placed on the Internet and will be publicly available only in hard copy form. Publicly available docket materials are available either electronically in www.regulations.gov or in hard copy during normal business hours at the Air Protection Division, U.S. Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103. Copies of the Commonwealth's submittal are available at the Pennsylvania Department of Environmental Protection, Bureau of Air Quality Control, P.O. Box 8468, 400 Market Street, Harrisburg, Pennsylvania 17105.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Melissa Linden, (215) 814-2096, or by email at mailto:linden.melissa@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        On December 20, 2010, the PADEP submitted a revision to its SIP to address regional haze for the first implementation period.
        Table of Contents
        
          I. What is the background for EPA's proposed action?
          A. The Regional Haze Problem
          B. Background Information
          C. Roles of Agencies in Addressing Regional Haze
          D. Interstate Transport for Visibility
          II. What are the requirements for the regional haze SIPs?
          A. The CAA and the Regional Haze Rule (RHR)

          B. Determination of Baseline, Natural, and Current Visibility Conditions
          
          C. Determination of Reasonable Progress Goals (RPGs)
          D. Best Available Retrofit Technology (BART)
          E. Long-Term Strategy (LTS)
          F. Coordinating Regional Haze and Reasonably Attributable Visibility Impairment (RAVI) LTS
          G. Monitoring Strategy and Other Implementation Plan Requirements
          H. Consultation With States and Federal Land Managers (FLMs)
          III. What is EPA's analysis of Pennsylvania's regional haze submittal?
          A. Affected Class I Areas
          B. Long-Term Strategy/Strategies
          1. Emissions Inventory for 2018 With Federal and State Control Requirements
          2. Modeling To Support the LTS and Determine Visibility Improvement for Uniform Rate of Progress
          3. Relative Contributions of Pollutants to Visibility Impairment
          4. Reasonable Progress Goals
          5. BART
          C. Consultation With States and FLMs
          D. Periodic SIP Revisions and Five-Year Progress Reports
          IV. What action is EPA proposing to take?
          V. Statutory and Executive Order Reviews
        
        
        Throughout this document, whenever “we,” “us,” or “our” is used, we mean EPA.
        I. What is the background for EPA's proposed action?
        A. The Regional Haze Problem

        Regional haze is visibility impairment that is produced by a multitude of sources and activities which are located across a broad geographic area and emit fine particles (PM2.5) (e.g., sulfates, nitrates, organic carbon, elemental carbon, and soil dust) and their precursors (e.g., sulfur dioxide (SO2), nitrogen oxides (NOX), and in some cases, ammonia (NH3) and volatile organic compounds (VOC)). Fine particle precursors react in the atmosphere to form fine particulate matter, which impairs visibility by scattering and absorbing light. Visibility impairment reduces the clarity, color, and visible distance that one can see. PM2.5 can also cause serious health effects and mortality in humans and contributes to environmental effects such as acid deposition and eutrophication.
        Data from the existing visibility monitoring network, the “Interagency Monitoring of Protected Visual Environments” (IMPROVE) monitoring network, show that visibility impairment caused by air pollution occurs virtually all the time at most national park and wilderness areas. The average visual range 1
           in many Class I areas (i.e., national parks and memorial parks, wilderness areas, and international parks meeting certain size criteria) in the western United States is 100-150 kilometers or about one-half to two-thirds of the visual range that would exist without anthropogenic air pollution. In most of the eastern Class I areas of the United States, the average visual range is less than 30 kilometers or about one-fifth of the visual range that would exist under estimated natural conditions. See 64 FR 35714, July 1, 1999.
        
          
            1 Visual range is the greatest distance, in kilometers or miles, at which a dark object can be viewed against the sky.
        
        B. Background Information
        In section 169A of the 1977 Amendments to the CAA, Congress created a program for protecting visibility in the nation's national parks and wilderness areas. This section of the CAA establishes as a national goal the “prevention of any future, and the remedying of any existing, impairment of visibility in mandatory Class I Federal areas 2

           which impairment results from manmade air pollution.” On December 2, 1980, EPA promulgated regulations to address visibility impairment in Class I areas that is “reasonably attributable” to a single source or small group of sources, i.e., “reasonably attributable visibility impairment.” See 45 FR 80084. These regulations represented the first phase in addressing visibility impairment. EPA deferred action on regional haze that emanates from a variety of sources until monitoring, modeling, and scientific knowledge about the relationships between pollutants and visibility impairment were improved.
        
          
            2 Areas designated as mandatory Class I Federal areas consist of national parks exceeding 6000 acres, wilderness areas and national memorial parks exceeding 5000 acres, and all international parks that were in existence on August 7, 1977. 42 U.S.C. 7472(a). In accordance with section 169A of the CAA, EPA, in consultation with the Department of the Interior, promulgated a list of 156 areas where visibility is identified as an important value (44 FR 69122, November 30, 1979). The extent of a mandatory Class I area includes subsequent changes in boundaries, such as park expansions. 42 U.S.C. 7472(a). Although states and tribes may designate as Class I additional areas which they consider to have visibility as an important value, the requirements of the visibility program set forth in section 169A of the CAA apply only to “mandatory Class I Federal areas.” Each mandatory Class I Federal area is the responsibility of a “Federal Land Manager.” 42 U.S.C. 7602(i). When we use the term “Class I area” in this action, we mean a “mandatory Class I Federal area.”
        
        Congress added section 169B to the CAA in 1990 to address regional haze issues. EPA promulgated a rule to address regional haze on July 1, 1999 (64 FR 35714), the RHR. The RHR revised the existing visibility regulations to integrate into the regulation provisions addressing regional haze impairment and established a comprehensive visibility protection program for Class I areas. The requirements for regional haze, found at 40 CFR 51.308 and 51.309, are included in EPA's visibility protection regulations at 40 CFR 51.300-309. Some of the main elements of the regional haze requirements are summarized in section II of this notice. The requirement to submit a regional haze SIP applies to all 50 states, the District of Columbia, and the Virgin Islands.3
           Section 51.308(b) requires states to submit the first implementation plan addressing regional haze visibility impairment no later than December 17, 2007.
        
          
            3 Albuquerque/Bernalillo County in New Mexico must also submit a regional haze SIP to completely satisfy the requirements of section 110(a)(2)(D) of the CAA for the entire State of New Mexico under the New Mexico Air Quality Control Act (section 74-2-4).
        
        C. Roles of Agencies in Addressing Regional Haze
        Successful implementation of the regional haze program will require long-term regional coordination among states, tribal governments, and various federal agencies. As noted above, pollution affecting the air quality in Class I areas can be transported over long distances, even hundreds of kilometers. Therefore, to effectively address the problem of visibility impairment in Class I areas, states need to develop strategies in coordination with one another, taking into account the effect of emissions from one jurisdiction on the air quality in another.
        Because the pollutants that lead to regional haze can originate from sources located across broad geographic areas, EPA has encouraged the states and tribes across the United States to address visibility impairment from a regional perspective. Five regional planning organizations (RPOs) were developed to address regional haze and related issues. The RPOs first evaluated technical information to better understand how their states and tribes impact Class I areas across the country, and then pursued the development of regional strategies to reduce emissions of particulate matter (PM) and other pollutants leading to regional haze.

        The Mid-Atlantic Region Air Management Association (MARAMA), the Northeast States for Coordination Air Use Management (NESCAUM), and the Ozone Transport Commission (OTC) established the Mid-Atlantic/Northeast Visibility Union (MANE-VU) regional planning organization. MANE-VU is a collaborative effort of state governments, tribal governments, and various federal agencies established to initiate and coordinate activities associated with the management of regional haze, visibility, and other air quality issues in the Mid-Atlantic and Northeast corridor of the United States. Member states and tribal governments include: Connecticut, Delaware, the District of Columbia, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Penobscot Indian Nation, Rhode Island, St. Regis Mohawk Tribe, and Vermont.
        D. Interstate Transport for Visibility
        Sections 110(a)(1) and 110(a)(2)(D)(i)(II) of the CAA require that within three years of promulgation of a National Ambient Air Quality Standard (NAAQS), a state must ensure that its SIP, among other requirements, “contains adequate provisions prohibiting any source or other types of emission activity within the State from emitting any air pollutant in amounts which will interfere with measures required to be included in the applicable implementation plan for any other State to protect visibility.” Similarly, section 110(a)(2)(J) requires that such SIP “meet the applicable requirements of part C of (Subchapter I) (relating to visibility protection).”

        EPA's 2006 Guidance, entitled “Guidance for State Implementation Plan (SIP) Submissions to Meet Current Outstanding Obligations Under section 110(a)(2)(D)(i) for the 8-Hour Ozone and PM2.5 National Ambient Air Quality Standards,” recognized the possibility that a state could potentially meet the visibility portions of section 110(a)(2)(D)(i)(II) through its submission of a Regional Haze SIP, as required by sections 169A and 169B of the CAA. EPA's 2009 guidance, entitled “Guidance on SIP Elements Required Under Sections 110(a)(1) and (2) for the 2006 24-Hour Fine Particulate (PM2.5) National Ambient Air Quality Standards (NAAQS),” recommended that a state could meet such visibility requirements through its regional haze SIP. EPA's rationale supporting this recommendation was that the development of the regional haze SIPs was intended to occur in a collaborative environment among the states, and that through this process states would coordinate on emissions controls to protect visibility on an interstate basis. The common understanding was that, as a result of this collaborative environment, each state would take action to achieve the emissions reductions relied upon by other states in their reasonable progress demonstrations under the RHR. This interpretation is consistent with the requirement in the RHR that a state participating in a regional planning process must include “all measures needed to achieve its apportionment of emission reduction obligations agreed upon through that process.” See 40 CFR 51.308(d)(3)(ii).

        The regional haze program, as reflected in the RHR, recognizes the importance of addressing the long-range transport of pollutants for visibility and encourages states to work together to develop plans to address haze. The regulations explicitly require each state to address its “share” of the emission reductions needed to meet the reasonable progress goals for neighboring Class I areas. States working together through a regional planning process, are required to address an agreed upon share of their contribution to visibility impairment in the Class I areas of their neighbors. See 40 CFR 51.308(d)(3)(ii). Given these requirements, appropriate regional haze SIPs will contain measures that will achieve these emissions reductions and will meet the applicable visibility related requirements of section 110(a)(2).
        As a result of the regional planning efforts in the MANE-VU, all states in the MANE-VU region contributed information to a Technical Support Committee (TSC) which provides an analysis of the causes of haze, and the levels of contribution from all sources within each state to the visibility degradation of each Class I area. The MANE-VU states consulted in the development of reasonable progress goals, using the products of this technical consultation process to co-develop their reasonable progress goals for the MANE-VU Class I areas. The modeling done by MANE-VU relied on assumptions regarding emissions over the relevant planning period and embedded in these assumptions were anticipated emissions reductions in each of the states in MANE-VU, including reductions from BART and other measures to be adopted as part of the state's long term strategy for addressing regional haze. The reasonable progress goals in the regional haze SIPs that have been prepared by the states in the MANE-VU region are based, in part, on the emissions reductions from nearby states that were agreed on through the MANE-VU process.

        Pennsylvania submitted a regional haze SIP on December 20, 2010, to address the requirements of the RHR. On December 7, 2007, Pennsylvania submitted its original 1997 8-Hour Ozone and PM2.5 NAAQS infrastructure SIP revisions. On June 6, 2008, Pennsylvania submitted amendments for the 1997 8-Hour Ozone and PM2.5 NAAQS infrastructure SIP. On April 26, 2010, Pennsylvania submitted the 2006 PM2.5 NAAQS infrastructure SIP. On May 24, 2011, Pennsylvania submitted an amendment to the 2006 PM2.5 NAAQS infrastructure SIP. In these submittals, Pennsylvania stated that their regional haze SIP would meet the requirements of the CAA, section 110(a)(2)(D)(i)(II), regarding visibility for the 1997 8-Hour Ozone NAAQS and the 1997 and 2006 PM2.5 NAAQS. Pennsylvania also indicated it will meet the visibility requirements of 110(a)(2)(J), and specifically references the regional haze SIP submitted on December 20, 2010. EPA has reviewed Pennsylvania's regional haze SIP and, as explained in section IV of this action, proposes to find that Pennsylvania's regional haze submittal meets the portions of the requirements of the CAA sections 110(a)(2) relating to visibility protection for the 1997 8-Hour Ozone NAAQS and the 1997 and 2006 PM2.5 NAAQS.
        II. What are the requirements for the regional haze SIPs?
        A. The CAA and the Regional Haze Rule (RHR)
        Regional haze SIPs must assure reasonable progress toward the national goal of achieving natural visibility conditions in Class I areas. Section 169A of the CAA and EPA's implementing regulations require states to establish long-term strategies for making reasonable progress toward meeting this goal. Implementation plans must also give specific attention to certain stationary sources that were in existence on August 7, 1977, but were not in operation before August 7, 1962, and require these sources, where appropriate, to install BART controls for the purpose of eliminating or reducing visibility impairment. The specific regional haze SIP requirements are discussed in further detail below.
        B. Determination of Baseline, Natural, and Current Visibility Conditions

        The RHR establishes the deciview as the principal metric or unit for expressing visibility. This visibility metric expresses uniform changes in haziness in terms of common increments across the entire range of visibility conditions, from pristine to extremely hazy conditions. Visibility expressed in deciviews is determined by using air quality measurements to estimate light extinction and then transforming the value of light extinction using a logarithm function. The deciview is a more useful measure for tracking progress in improving visibility than light extinction itself because each deciview change is an equal incremental change in visibility perceived by the human eye. Most people can detect a change in visibility at one deciview.4
          
        
        
          
            4 The preamble to the RHR provides additional details about the deciview. 64 FR 35714, 35725, July 1, 1999.
        

        The deciview is used in expressing RPGs (which are interim visibility goals toward meeting the national visibility goal), defining baseline, current, and natural conditions, and tracking changes in visibility. The regional haze SIPs must contain measures that ensure “reasonable progress” toward the national goal of preventing and remedying visibility impairment in Class I areas caused by anthropogenic air pollution by reducing anthropogenic emissions that cause regional haze. The national goal is a return to natural conditions, i.e., anthropogenic sources of air pollution would no longer impair visibility in Class I areas.

        To track changes in visibility over time at each of the 156 Class I areas covered by the visibility program (40 CFR 81.401-437), and as part of the process for determining reasonable progress, states must calculate the degree of existing visibility impairment at each Class I area at the time of each regional haze SIP submittal and periodically review progress every five years midway through each 10-year implementation period. To do this, the RHR requires states to determine the degree of impairment (in deciviews) for the average of the 20 percent least impaired (“best”) and 20 percent most impaired (“worst”) visibility days over a specified time period at each of their Class I areas. In addition, states must also develop an estimate of natural visibility conditions for the purpose of comparing progress toward the national goal. Natural visibility is determined by estimating the natural concentrations of pollutants that cause visibility impairment and then calculating total light extinction based on those estimates. EPA has provided guidance to states regarding how to calculate baseline, natural and current visibility conditions in documents titled, EPA's Guidance for Estimating Natural Visibility Conditions Under the Regional Haze Rule, September 2003, (EPA-454/B-03-005 located at http://www.epa.gov/ttncaaa1/t1/memoranda/rh_envcurhr_gd.pdf), (hereinafter referred to as “EPA's 2003 Natural Visibility Guidance”) and Guidance for Tracking Progress Under the Regional Haze Rule, September 2003, (EPA-454/B-03-004 located at http://www.epa.gov/ttncaaa1/t1/memoranda/rh_tpurhr_gd.pdf), (hereinafter referred to as “EPA's 2003 Tracking Progress Guidance”).
        For the first regional haze SIPs that were due by December 17, 2007, “baseline visibility conditions” were the starting points for assessing “current” visibility impairment. Baseline visibility conditions represent the degree of visibility impairment for the 20 percent least impaired days and 20 percent most impaired days for each calendar year from 2000 to 2004. Using monitoring data for 2000 through 2004, states are required to calculate the average degree of visibility impairment for each Class I area, based on the average of annual values over the five-year period. The comparison of initial baseline visibility conditions to natural visibility conditions indicates the amount of improvement necessary to attain natural visibility, while the future comparison of baseline conditions to the then current conditions will indicate the amount of progress made. In general, the 2000-2004 baseline period is considered the time from which improvement in visibility is measured.
        C. Determination of Reasonable Progress Goals (RPGs)

        The vehicle for ensuring continuing progress towards achieving the natural visibility goal is the submission of a series of regional haze SIPs from the states that establish two RPGs (i.e., two distinct goals, one for the “best” and one for the “worst” days) for every Class I area for each (approximately) 10-year implementation period. The RHR does not mandate specific milestones or rates of progress, but instead calls for states to establish goals that provide for “reasonable progress” toward achieving natural (i.e., “background”) visibility conditions. In setting RPGs, states must provide for an improvement in visibility for the most impaired days over the (approximately) 10-year period of the SIP, and ensure no degradation in visibility for the least impaired days over the same period.

        States have significant discretion in establishing RPGs, but are required to consider the following factors established in section 169A of the CAA and in EPA's RHR at 40 CFR 51.308(d)(1)(i)(A): (1) The costs of compliance; (2) the time necessary for compliance; (3) the energy and non-air quality environmental impacts of compliance; and (4) the remaining useful life of any potentially affected sources. States must demonstrate in their SIPs how these factors are considered when selecting the RPGs for the best and worst days for each applicable Class I area. States have considerable flexibility in how they take these factors into consideration, as noted in EPA's Guidance for Setting Reasonable Progress Goals under the Regional Haze Program, (“EPA's Reasonable Progress Guidance”), July 1, 2007, memorandum from William L. Wehrum, Acting Assistant Administrator for Air and Radiation, to EPA Regional Administrators, EPA Regions 1-10 (pp. 4-2, 5-1). In setting the RPGs, states must also consider the rate of progress needed to reach natural visibility conditions by 2064 (referred to as the “uniform rate of progress” or the “glidepath”) and the emission reduction measures needed to achieve that rate of progress over the 10-year period of the SIP. Uniform progress towards achievement of natural conditions by the year 2064 represents a rate of progress that states are to use for analytical comparison to the amount of progress they expect to achieve. In setting RPGs, each state with one or more Class I areas (“Class I state”) must also consult with potentially “contributing states,” i.e., other nearby states with emission sources that may be affecting visibility impairment at the state's Class I areas. See 40 CFR 51.308(d)(1)(iv).
        D. Best Available Retrofit Technology (BART)
        Section 169A of the CAA directs states to evaluate the use of retrofit controls at certain larger, often uncontrolled, older stationary sources in order to address visibility impacts from these sources. Specifically, section 169A(b)(2)(A) of the CAA requires states to revise their SIPs to contain such measures as may be necessary to make reasonable progress towards the natural visibility goal, including a requirement that certain categories of existing major stationary sources5

           built between 1962 and 1977 procure, install, and operate the “Best Available Retrofit Technology” as determined by the state. Under the RHR, states are directed to conduct BART determinations for such “BART-eligible” sources that may be anticipated to cause or contribute to any visibility impairment in a Class I area. Rather than requiring source-specific BART controls, states also have the flexibility to adopt an emissions trading program or other alternative program as long as the alternative provides greater reasonable progress towards improving visibility than BART.
        
          
            5 The set of “major stationary sources” potentially subject to BART is listed in CAA section 169A(g)(7).
        
        On July 6, 2005, EPA published the Guidelines for BART Determinations Under the Regional Haze Rule at Appendix Y to 40 CFR part 51 (hereinafter referred to as the “BART Guidelines”) to assist states in determining which of their sources should be subject to the BART requirements and in determining appropriate emission limits for each applicable source. In making a BART determination for a fossil fuel-fired electric generating plant with a total generating capacity in excess of 750 megawatts (MW), a state must use the approach set forth in the BART Guidelines. A state is encouraged, but not required, to follow the BART Guidelines in making BART determinations for other types of sources.

        States must address all visibility-impairing pollutants emitted by a source in the BART determination process. The most significant visibility impairing pollutants are SO2, NOX, and PM. EPA has stated that states should use their best judgment in determining whether VOC or NH3 compounds impair visibility in Class I areas.
        Under the BART Guidelines, states may select an exemption threshold value for their BART modeling, below which a BART eligible source would not be expected to cause or contribute to visibility impairment in any Class I area. The state must document this exemption threshold value in the SIP and must state the basis for its selection of that value. Any source with emissions that model above the threshold value would be subject to a BART determination review. The BART Guidelines acknowledge varying circumstances affecting different Class I areas. States should consider the number of emission sources affecting the Class I areas at issue and the magnitude of the individual sources' impacts. Any exemption threshold set by the state should not be higher than 0.5 deciview.
        In their SIPs, states must identify potential BART sources, described as “BART eligible sources” in the RHR, and document their BART control determination analyses. In making BART determinations, section 169A(g)(2) of the CAA requires that states consider the following factors: (1) The costs of compliance, (2) the energy and non-air quality environmental impacts of compliance, (3) any existing pollution control technology in use at the source, (4) the remaining useful life of the source, and (5) the degree of improvement in visibility which may reasonably be anticipated to result from the use of such technology. States are free to determine the weight and significance to be assigned to each factor.

        A regional haze SIP must include source-specific BART emission limits and compliance schedules for each source subject to BART. Once a state has made its BART determination, the BART controls must be installed and in operation as expeditiously as practicable, but no later than five years after the date of EPA approval of the regional haze SIP. See CAA section 169(g)(4) and 40 CFR 51.308(e)(1)(iv). In addition to what is required by the RHR, general SIP requirements mandate that the SIP must also include all regulatory requirements related to monitoring, recordkeeping, and reporting for the BART controls on the source.

        As noted above, the RHR allows states to implement an alternative program in lieu of BART so long as the alternative program can be demonstrated to achieve greater reasonable progress toward the national visibility goal than would BART. Under regulations issued in 2005 revising the regional haze program, EPA made just such a demonstration for the Clean Air Interstate Rule (CAIR). 70 FR 39104, July 6, 2005. EPA's regulations provide that states participating in the CAIR cap and trade program under 40 CFR part 96 pursuant to an EPA-approved CAIR SIP or which remain subject to the CAIR Federal Implementation Plan (FIP) in 40 CFR part 97, do not require affected BART eligible electric generating units (EGUs) to install, operate, and maintain BART for emissions of SO2 and NOX. See 40 CFR 51.308(e)(4). Since CAIR is not applicable to emissions of PM, states were still required to conduct a BART analysis for PM emissions from EGUs subject to BART for that pollutant. On December 30, 2011, EPA proposed to find that the trading programs in the Transport Rule would achieve greater reasonable progress towards the national goal than would BART in the states in which the Transport Rule applies. 76 FR 82219. EPA also proposed to revise the RHR to allow states to meet the requirements of an alternative program in lieu of BART by participation in the trading programs under the Transport Rule. EPA has not taken final action on that rule.
        E. Long-Term Strategy (LTS)

        Consistent with the requirement in section 169A(b) of the CAA that states include in their regional haze SIP a 10 to 15 year strategy for making reasonable progress, section 51.308(d)(3) of the RHR requires that states include a LTS in their regional haze SIPs. The LTS is the compilation of all control measures a state will use during the implementation period of the specific SIP submittal to meet applicable RPGs. The LTS must include “enforceable emissions limitations, compliance schedules, and other measures as necessary to achieve the reasonable progress goals” for all Class I areas within, or affected by emissions from, the state. See 40 CFR 51.308(d)(3).

        When a state's emissions are reasonably anticipated to cause or contribute to visibility impairment in a Class I area located in another state, the RHR requires the impacted state to coordinate with the contributing states in order to develop coordinated emissions management strategies. See 40 CFR 51.308(d)(3)(i). In such cases, the contributing state must demonstrate that it has included, in its SIP, all measures necessary to obtain its share of the emission reductions needed to meet the RPGs for the Class I area. The RPOs have provided forums for significant interstate consultation, but additional consultations between states may be required to sufficiently address interstate visibility issues. This is especially true where two states belong to different RPOs.

        States should consider all types of anthropogenic sources of visibility impairment in developing their LTS, including stationary, minor, mobile, and area sources. At a minimum, states must describe how each of the following seven factors listed below are taken into account in developing their LTS: (1) Emission reductions due to ongoing air pollution control programs, including measures to address Reasonably Attributable Visibility Impairment; (2) measures to mitigate the impacts of construction activities; (3) emissions limitations and schedules for compliance to achieve the RPG; (4) source retirement and replacement schedules; (5) smoke management techniques for agricultural and forestry management purposes including plans as currently exist within the state for these purposes; (6) enforceability of emissions limitations and control measures; and (7) the anticipated net effect on visibility due to projected changes in point, area, and mobile source emissions over the period addressed by the LTS. See 40 CFR 51.308(d)(3)(v).

        As noted in EPA's separate notice proposing revisions to the RHR (76 FR 82219, December 30, 2011) a number of states, including Pennsylvania, fully consistent with EPA's regulations at the time, relied on the trading programs of CAIR to satisfy the BART requirement and the requirement for a long-term strategy sufficient to achieve the state-adopted reasonable progress goals. In that notice, we proposed a limited disapproval of Pennsylvania's long-term strategy and for that reason are not taking action on the long-term strategy in this notice. Comments on that proposed determination may be directed to Docket ID No. EPA-HQ-OAR-2011-0729.
        F. Coordinating Regional Haze and Reasonably Attributable Visibility Impairment (RAVI) LTS
        As part of the RHR, EPA revised 40 CFR 51.306(c) regarding the LTS for RAVI to require that the RAVI plan must provide for a periodic review and SIP revision not less frequently than every three years until the date of submission of the state's first plan addressing regional haze visibility impairment, which was due December 17, 2007, in accordance with 40 CFR 51.308(b) and (c). On or before this date, the state must revise its plan to provide for review and revision of a coordinated LTS for addressing RAVI and regional haze, and the state must submit the first such coordinated LTS with its first regional haze SIP. Future coordinated LTS's, and periodic progress reports evaluating progress towards RPGs, must be submitted consistent with the schedule for SIP submission and periodic progress reports set forth in 40 CFR 51.308(f) and 51.308(g), respectively. The periodic review of a state's LTS must report on both regional haze and RAVI impairment and must be submitted to EPA as a SIP revision.
        G. Monitoring Strategy and Other Implementation Plan Requirements

        Section 51.308(d)(4) of the RHR includes the requirement for a monitoring strategy for measuring, characterizing, and reporting of regional haze visibility impairment that is representative of all mandatory Class I Federal areas within the state. The strategy must be coordinated with the monitoring strategy required in section 51.305 for RAVI. Compliance with this requirement may be met through “participation” in the IMPROVE network, i.e., review and use of monitoring data from the network. The monitoring strategy is due with the first regional haze SIP and it must be reviewed every five years. The monitoring strategy must also provide for additional monitoring sites if the IMPROVE network is not sufficient to determine whether RPGs will be met. The SIP must also provide for the following:
        • Procedures for using monitoring data and other information in a state with mandatory Class I areas to determine the contribution of emissions from within the state to regional haze visibility impairment at Class I areas both within and outside the state;
        • Procedures for using monitoring data and other information in a state with no mandatory Class I areas to determine the contribution of emissions from within the state to regional haze visibility impairment at Class I areas in other states;
        • Reporting of all visibility monitoring data to the Administrator at least annually for each Class I area in the state, and where possible, in electronic format;
        • Developing a statewide inventory of emissions of pollutants that are reasonably anticipated to cause or contribute to visibility impairment in any Class I area. The inventory must include emissions for a baseline year, emissions for the most recent year for which data are available, and estimates of future projected emissions. A state must also make a commitment to update the inventory periodically; and
        • Other elements, including reporting, recordkeeping, and other measures necessary to assess and report on visibility.
        The RHR requires control strategies to cover an initial implementation period extending to the year 2018, with a comprehensive reassessment and revision of those strategies, as appropriate, every 10 years thereafter. Periodic SIP revisions must meet the core requirements of section 51.308(d) with the exception of BART. The requirement to evaluate sources for BART applies only to the first regional haze SIP. Facilities subject to BART must continue to comply with the BART provisions of section 51.308(e), as noted above. Periodic SIP revisions will assure that the statutory requirement of reasonable progress will continue to be met.
        H. Consultation With States and Federal Land Managers (FLMs)

        The RHR requires that states consult with FLMs before adopting and submitting their SIPs. See 40 CFR 51.308(i). States must provide FLMs an opportunity for consultation, in person and at least 60 days prior to holding any public hearing on the SIP. This consultation must include the opportunity for the FLMs to discuss their assessment of impairment of visibility in any Class I area and to offer recommendations on the development of the RPGs and on the development and implementation of strategies to address visibility impairment. Further, a state must include in its SIP a description of how it addressed any comments provided by the FLMs. Finally, a SIP must provide procedures for continuing consultation between the state and FLMs regarding the state's visibility protection program, including development and review of SIP revisions, five-year progress reports, and the implementation of other programs having the potential to contribute to impairment of visibility in Class I areas.
        III. What is EPA's analysis of Pennsylvania's regional haze submittal?
        On December 20, 2010, PADEP submitted revisions to the Pennsylvania SIP to address regional haze as required by EPA's RHR.
        A. Affected Class I Areas
        Pennsylvania has no Class I areas within its borders, but has been identified as influencing the visibility impairment of all MANE-VU Class I areas (Brigantine Wilderness Area in New Jersey; Acadia National Park, Moosehorn Wilderness Area, and Roosevelt/Campobello International Park in Maine; Great Gulf Wilderness Area and Presidential Range/Dry River Wilderness Area in New Hampshire; Lye Brook Wilderness Area in Vermont; Dolly Sods Wilderness and Otter Creek Wilderness Area in West Virginia; and Shenandoah National Park and James River Face Wilderness Area in Virginia). Pennsylvania is responsible for developing a regional haze SIP that addresses these Class I areas, that describes its long-term emission strategy, its role in the consultation processes, and how the SIP meets the other requirements in EPA's regional haze regulations. However, since Pennsylvania has no Class I areas within its borders, Pennsylvania is not required to address the following regional haze SIP elements: (a) Calculation of baseline and natural visibility conditions, (b) establishment of reasonable progress goals, (c) monitoring requirements, and (d) RAVI requirements.
        B. Long-Term Strategy/Strategies

        As described in section II. E of this action, the LTS is a compilation of state-specific control measures relied on by the state to obtain its share of emission reductions to support the RPGs established by Maine, New Hampshire, Vermont, and New Jersey, the Class I area states. Pennsylvania's LTS for the first implementation period addresses the emissions reductions from federal, state, and local controls that take effect in the Commonwealth from the baseline period starting in 2002 until 2018. Pennsylvania participated in the MANE-VU regional strategy development process. As a participant, Pennsylvania supported a regional approach towards deciding which control measures to pursue for regional haze, which was based on technical analyses documented in the following reports: (a) Contributions to Regional Haze in the Northeast and Mid-Atlantic United States; (b) Assessment of Reasonable Progress for Regional Haze in MANE-VU Class I Areas; (c) Five-Factor Analysis of BART-Eligible Sources: Survey of Options for Conducting BART Determinations; and (d) Assessment of Control Technology Options for BART-Eligible Sources: Steam Electric Boilers, Industrial Boilers, Cement Plants and Paper, and Pulp Facilities.
        The LTS was developed by Pennsylvania, in coordination with MANE-VU, identifying the emissions units within Pennsylvania that likely have the largest impacts currently on visibility at the MANE-VU Class I areas, estimating emissions reductions for 2018, based on all controls required under federal and state regulations for the 2002-2018 period (including BART), and comparing projected visibility improvement with the uniform rate of progress for the MANE-VU Class I areas.
        Pennsylvania's LTS includes measures needed to achieve its share of emissions reductions agreed upon through the consultation process with Class I area states and includes enforceable emissions limitations, compliance schedules, and other measures necessary to achieve the reasonable progress goals established by MANE-VU for the Class I areas.
        1. Emissions Inventory for 2018 With Federal and State Control Requirements

        The emissions inventory used in the regional haze technical analyses was developed by MARAMA for MANE-VU with assistance from Pennsylvania. The 2018 emissions inventory was developed by projecting 2002 emissions and assuming emissions growth due to projected increases in economic activity as well as applying reductions expected from federal and state regulations affecting the emissions of VOC and the visibility-impairing pollutants NOX, PM10, PM2.5, and SO2. The BART guidelines direct states to exercise judgment in deciding whether VOC and NH3 impair visibility in their Class I area(s). As discussed further in section III.B.3, below, MANE-VU demonstrated that anthropogenic emissions of sulfates are the major contributor to PM2.5 mass and visibility impairment at Class I areas in the Northeast and Mid-Atlantic region and it was also determined that the total ammonia emissions in the MANE-VU region are extremely small.
        MANE-VU developed emissions inventories for four inventory source classifications: (1) Stationary point sources, (2) area sources, (3) off-road mobile sources, and (4) on-road mobile sources. The New York Department of Environmental Conservation also developed an inventory of biogenic emissions for the entire MANE-VU region. Stationary point sources are those sources that emit greater than a specified tonnage per year, depending on the pollutant, with data provided at the facility level. Stationary area sources are those sources whose individual emissions are relatively small, but due to the large number of these sources, the collective emissions from the source category could be significant. Off-road mobile sources are equipment that can move but do not use the roadways. On-road mobile source emissions are automobiles, trucks, and motorcycles that use the roadway system. The emissions from these sources are estimated by vehicle type and road type. Biogenic sources are natural sources like trees, crops, grasses, and natural decay of plants. Stationary point sources emission data is tracked at the facility level. For all other source types emissions are summed on the county level.
        There are many federal and state control programs being implemented that MANE-VU and Pennsylvania anticipate will reduce emissions between the baseline period and 2018. Emission reductions from these control programs were projected to achieve substantial visibility improvement by 2018 in the MANE-VU Class I areas. To assess emissions reductions from ongoing air pollution control programs, BART, and reasonable progress goals MANE-VU developed 2018 emissions projections called Best and Final. The emissions inventory provided by the Commonwealth of Pennsylvania for the Best and Final 2018 projections is based on adopted and enforceable requirements.
        Pennsylvania also relied on emission reductions from various federal Maximum Achievable Control Technology (MACT) rules in the development of the 2018 emission inventory projections. These MACT rules include the combustion turbine and reciprocating internal combustion engines MACT, the industrial boiler and process heaters MACT and the 2, 4, 7, and 10 year MACT standards.
        On July 30, 2007, the U.S. District Court of Appeals mandated the vacatur and remand of the Industrial Boiler MACT Rule.6

           This MACT was vacated since it was directly affected by the vacatur and remand of the Commercial and Industrial Solid Waste Incinerator (CISWI) Definition Rule. EPA proposed a new Industrial Boiler MACT rule to address the vacatur on June 4, 2010 (75 FR 32006) and issued a final rule on March 21, 2011 (76 FR 15608). The MANE-VU modeling included emission reductions from the vacated Industrial Boiler MACT rule. Pennsylvania did not redo its modeling analysis when the rule was re-issued. However, the expected reductions in SO2 and PM are small relative to the Pennsylvania inventory. Therefore, EPA finds the expected reductions of the new rule acceptable since the final rule requires compliance by 2014, it provides Pennsylvania time to assure the required controls are in place prior to the end of the first implementation period in 2018. In addition, the RHR requires that any resulting differences between emissions projections and actual emissions reductions that may occur will be addressed during the five-year review prior to the next 2018 regional haze SIP. Tables 1 and 2 are summaries of the 2002 baseline and 2018 estimated emissions inventories for Pennsylvania. The 2018 estimated emissions include emission growth as well as emission reductions due to ongoing emission control strategies, BART, and reasonable progress goals.
        
          
            6 See NRDC v. EPA, 489 F.3d 1250.
        
        
          Table 1—2002 Emission Inventory Summary for Pennsylvania in Tons per Year
          
             
            VOC
            NOX
            
            PM2.5
            
            PM10
            
            NH3
            
            SO2
            
          
          
            Point
            37,323
            297,379
            20,115
            40,587
            1,388
            995,175
          
          
            Area
            240,785
            47,591
            74,925
            391,897
            79,911
            63,679
          
          
            On-Road Mobile
            176,090
            346,472
            5,450
            7,468
            10,497
            10,882
          
          
            
            Off-Road Mobile
            102,331
            103,824
            8,440
            9,738
            55
            7,915
          
          
            Total
            556,529
            795,266
            108,930
            449,690
            91,851
            1,077,651
          
        
        
          Table 2—2018 Emission Summary for Pennsylvania in Tons per Year
          
             
            VOC
            NOX
            
            PM2.5
            
            PM10
            
            NH3
            
            SO2
            
          
          
            Point
            46,004
            162,067
            39,468
            60,480
            3,381
            266,455
          
          
            Area
            230,011
            50,829
            50,842
            195,467
            117,400
            42,072
          
          
            On-Road Mobile
            78,624
            91,516
            2,064
            2,148
            13,933
            1,436
          
          
            Off-Road Mobile
            69,956
            55,771
            5,808
            6,949
            73
            607
          
          
            Total
            424,595
            360,183
            98,182
            265,044
            134,787
            310,570
          
        
        2. Modeling To Support the LTS and Determine Visibility Improvement for Uniform Rate of Progress
        MANE-VU performed modeling for the regional haze LTS for the 11 Mid-Atlantic and Northeast states and the District of Columbia. The modeling analysis is a complex technical evaluation that began with selection of the modeling system. MANE-VU used the following modeling system:
        • Meteorological Model: The Fifth-Generation Pennsylvania State University/National Center for Atmospheric Research (NCAR) Mesoscale Meteorological Model (MM5) version 3.6 is a nonhydrostatic, prognostic meteorological model routinely used for urban- and regional-scale photochemical, PM2.5, and regional haze regulatory modeling studies.
        • Emissions Model: The Sparse Matrix Operator Kernel Emissions (SMOKE) version 2.1 modeling system is an emissions modeling system that generates hourly gridded speciated emission inputs of mobile, non-road mobile, area, point, fire, and biogenic emission sources for photochemical grid models.
        • Air Quality Model: The EPA's Models-3/Community Multiscale Air Quality (CMAQ) version 4.5.1 is a photochemical grid model capable of addressing ozone, PM, visibility and acid deposition at a regional scale.
        • Air Quality Model: The Regional Model for Aerosols and Deposition (REMSAD), version 8, is a Eulerian grid model that was primarily used to determine the attribution of sulfate species in the Eastern U.S. via the species-tagging scheme.
        • Air Quality Model: The California Puff Model (CALPUFF), version 5 is a non-steady-state Lagrangian puff model used to access the contribution of individual states' emissions to sulfate levels at selected Class I receptor sites.

        CMAQ modeling of regional haze in the MANE-VU region for 2002 and 2018 was carried out on a grid of 12x12 kilometer (km) cells that covers the 11 MANE-VU states (Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, and Vermont) and the District of Columbia and states adjacent to them. This grid is nested within a larger national CMAQ modeling grid of 36x36 km grid cells that covers the continental United States, portions of Canada and Mexico, and portions of the Atlantic and Pacific Oceans along the east and west coasts. Selection of a representative period of meteorology is crucial for evaluating baseline air quality conditions and projecting future changes in air quality due to changes in emissions of visibility-impairing pollutants. MANE-VU conducted an in-depth analysis which resulted in the selection of the entire year of 2002 (January 1-December 31) as the best period of meteorology available for conducting the CMAQ modeling. The MANE-VU states modeling was developed consistent with EPA's Guidance on the Use of Models and Other Analyses for Demonstrating Attainment of Air Quality Goals for Ozone, PM
          2.5,
          and Regional Haze, located at http://www.epa.gov/scram001/guidance/guide/final-03-pm-rh-guidance.pdf, (EPA-454/B-07-002), April 2007, and EPA document, Emissions Inventory Guidance for Implementation of Ozone and Particulate Matter National Ambient Air Quality Standards (NAAQS) and Regional Haze Regulations, located at http://www.epa.gov/ttnchie1/eidocs/eiguid/index.html, EPA-454/R-05-001, August 2005, updated November 2005 (“EPA's Modeling Guidance”).
        
        MANE-VU examined the model performance of the regional modeling for the areas of interest before determining whether the CMAQ model results were suitable for use in the regional haze assessment of the LTS and for use in the modeling assessment. The modeling assessment predicts future levels of emissions and visibility impairment used to support the LTS and to compare predicted, modeled visibility levels with those on the uniform rate of progress. In keeping with the objective of the CMAQ modeling platform, the air quality model performance was evaluated using graphical and statistical assessments based on measured ozone, fine particles, and acid deposition from various monitoring networks and databases for the 2002 base year. MANE-VU used a diverse set of statistical parameters from the EPA's Modeling Guidance to stress and examine the model and modeling inputs. Once MANE-VU determined the model performance to be acceptable, MANE-VU used the model to assess the 2018 RPGs using the current and future year air quality modeling predictions, and compared the RPGs to the uniform rate of progress.
        3. Relative Contributions of Pollutants to Visibility Impairment
        An important step toward identifying reasonable progress measures is to identify the key pollutants contributing to visibility impairment at each Class I area. To understand the relative benefit of further reducing emissions from different pollutants, MANE-VU developed emission sensitivity model runs using CMAQ to evaluate visibility and air quality impacts from various groups of emissions and pollutant scenarios in the Class I areas on the 20 percent worst visibility days.

        Regarding which pollutants are most significantly impacting visibility in the MANE-VU region, MANE-VU's contribution assessment, demonstrated that sulfate is the major contributor to PM2.5 mass and visibility impairment at Class I areas in the Northeast and Mid-Atlantic Region. Sulfate particles commonly account for more than 50 percent of particle-related light extinction at northeastern Class I areas on the clearest days and for as much as or more than 80 percent on the haziest days. The emissions sensitivity analyses conducted by MANE-VU predict that reductions in SO2 emissions from EGU and non-EGU industrial point sources will result in the greatest improvements in visibility in the Class I areas in the MANE-VU region, more than any other visibility-impairing pollutant. As a result of the dominant role of sulfate in the formation of regional haze in the Northeast and Mid-Atlantic Region, MANE-VU concluded that an effective emissions management approach would rely heavily on broad-based regional SO2 control efforts in the eastern United States.
        4. Reasonable Progress Goals

        Since the Commonwealth of Pennsylvania does not have a Class I area, it is not required to establish RPGs. However, Pennsylvania has been identified as influencing the visibility impairment of MANE-VU Class I Areas; Dolly Sods Wilderness and Otter Creek Wilderness Area in West Virginia; and Shenandoah National Park and James River Face Wilderness Area in Virginia. As such, Pennsylvania participated in consultations to discuss the reasonable progress goals considered by Visibility Improvement State and Tribal Association of the Southeast (VISTAS) Class I area states, West Virginia and Virginia. West Virginia and Virginia wrote emails to Pennsylvania stating no additional reductions were needed from the Commonwealth to meet their RPGs. See Appendix D of the Pennsylvania submittal. West Virginia and Virginia determined that Pennsylvania met their RPGs with just the implementation of CAIR. See Appendix K of the Pennsylvania submittal. The VISTAS modeling that was done is different from the MANE-VU modeling because they used different assumptions about the efficiency of CAIR. EPA has determined that both RPOs modeling are acceptable. See EPA's Technical Support Document (TSD) for the Modeling Portions of Pennsylvania's Regional Haze SIP. As a result, the MANE-VU Class I area states adopted four RPGs that will provide for reasonable progress towards achieving natural visibility (MANE-VU “Asks”): timely implementation of BART requirements; a 90 percent reduction in SO2 emissions from each of the EGU stacks identified by MANE-VU comprising a total of 167 stacks (15 of which are located in Pennsylvania); adoption of a low sulfur fuel oil strategy; and continued evaluation of other control measures to reduce SO2 and NOX emissions. States were required to reduce SO2 emissions from the highest emission stacks in the eastern United States by 90 percent or if it was infeasible to achieve that level of reduction, an alternative had to be identified which could include other point sources. Table 3 shows Pennsylvania's 15 stacks identified and the anticipated controls.
        
          Table 3—EGU Stacks in Pennsylvania and Controls Identified From the MANE-VU 167 Stack List
          
            Facility name & stack ID in appendix I
            Facility ID ORISPL
            Unit ID
            Unit type
            Anticipated controls & permit status
            Anticipated reduction in SO2emissions 
              (percent)
            
          
          
            Armstrong
            3178
            2
            Coal Steam
            
            * 90
          
          
            Brunner Island PA_26
            3140
            2
            Coal Steam
            Wet Scrubber in 2009 Plan Approval No. 67-05005D
            95
          
          
            Brunner Island
            3140
            3
            Coal Steam
            Wet Scrubber in 2009 Plan Approval No. 67-05005D
            95
          
          
            Cheswick AC_04
            8226
            1
            Coal Steam
            Wet Scrubber in 2010
            95
          
          
            Hatfields Ferry PA_35
            3179
            2
            Coal Steam
            Wet Scrubber in 2009 Plan Approval No. 30-00099F
            95
          
          
            Homer City PA_37
            3122
            1
            Coal Steam
            
            ** 95
          
          
            Homer City PA_37
            3122
            2
            Coal Steam
            
            ** 95
          
          
            Keystone PA_39
            3136
            1
            Coal Steam
            Wet Scrubber in 2009 Plan Approval No. 03-00027B
            95
          
          
            Keystone PA_39
            3136
            2
            Coal Steam
            Wet Scrubber in 2010 Plan Approval No. 03-00027B
            95
          
          
            Martins Creek PA_08
            3148
            2
            Coal Steam
            N/A.
          
          
            Montour PA_07
            3149
            1
            Coal Steam
            Wet Scrubber in operation. Plan Approval No.: 47-00001B
            95
          
          
            Montour PA_07
            3149
            2
            Coal Steam
            Wet Scrubber in operation. Plan Approval No.: 47-00001B
            95
          
          
            Portland PA_09
            3113
            1
            Coal Steam.
          
          
            Portland
            3113
            2
            Coal Steam.
          
          
            Shawville
            3131
            1
            Coal Steam.
          

          * The PADEP is currently in litigation with Allegheny Energy, owner of Armstrong, to require SO2 controls as part of NSR and PSD alleged violations by the Department.

          ** In June 2008, May and November 2010, EPA issued notices of violation to EME Homer City Generating Facility to require SO2 controls as part of NSR alleged violations under the Clean Air Act. In addition, the PADEP, together with New York State in July 2010, filed a 60-day notice of intent to sue related to these violations.
        

        Pennsylvania also identified additional EGUs that would be controlled to meet the reductions required in the MANE-VU Asks for the 167 stacks. These additional sources are listed in Table 4. Pennsylvania averaged the EGU emission reductions for the 15 identified stacks and an additional 6 EGU stacks to meet the 90 percent control needed. EPA agrees that Pennsylvania has met the MANE-VU “Ask” of 90 percent control on its share of the 167 stacks identified. EPA's analysis of Pennsylvania's averaging can be found in the TSD accompanying this rulemaking.
        
        
          Table 4—Additional EGU Stacks and Controls
          
            Facility name
            Facility ID ORISPL
            Unit ID
            Unit type
            Anticipated controls & permit status
            Anticipated reduction in SO2 emissions (percent)
          
          
            WPS Res. Sunbury Six Boilers (Units 1-4)
            3152
            1-4
            Coal Steam
            Wet Scrubber in 2010 with a new stack that will exhaust all six boilers. Plan Approval No. 55-00001C
            95
          
          
            Reliant Shawville Units 3 & 4
            3131
            3, 4
            Coal Steam
            FGD—Dry Scrubber (spray dryer absorber) in 2010. Plan Approval No. 17-00001D
            95
          
        

        On September 25, 2010, the Pennsylvania Environmental Quality Board (EQB) proposed the Commonwealth's statewide low-sulfur heating and distillate oil regulation, in response to the MANE-VU “Ask” that states adopt a low-sulfur fuel oil strategy. The Commonwealth has not finalized this strategy at the time of this proposal. However, following Pennsylvania's SIP submittal on December 20, 2010, additional point sources have become subject to federally enforceable SO2 emission limits due to facility closures and federal actions. In addition, controls on Pennsylvania's EGUs that are included on the list of 167 stacks have resulted in emissions reductions greater than the 90 percent reduction of the MANE-VU “Ask.” These additional point source SO2 reductions are somewhat less than the reductions projected to result from adoption of a low-sulfur fuel oil strategy. However, this shortfall is not anticipated to interfere with the ability of other states to meet their respective reasonable progress goals. Consequently, EPA is proposing to find that for the first planning period the enforceable emission reductions and potential visibility benefits achieved by reducing SO2 emissions at additional point sources adequately substitute for the emission reductions and potential visibility benefits that would have been achieved by Pennsylvania's adoption of a low-sulfur fuel oil strategy. A detailed discussion of this aspect of our proposal can be found in the TSD for this notice. We also note that implementation of recent federal measures is expected to result in further SO2 emission reductions during the first planning period. Although expected emission reductions cannot be relied upon to demonstrate that Pennsylvania has obtained its share of the emission reductions needed to meet the RPGs for the area, once these measures are implemented and the reductions quantified, EPA expects that Pennsylvania's overall SO2 emission reductions will exceed those agreed to in the RPO process.
        5. BART
        BART is an element of Pennsylvania's LTS. The BART regional haze requirement consists of three components: (a) Identification of all the BART eligible sources; (b) an assessment of whether the BART eligible sources are subject to BART; and (c) the determination of the BART controls.
        The first component of a BART evaluation is to identify all the BART eligible sources. The BART eligible sources were identified by utilizing the criteria in the BART Guidelines as follows:
        • Determine whether one or more emissions units at the facility fit within one of the 26 categories listed in the BART Guidelines (70 FR 39158-39159);
        • Determine whether the emission unit(s) was in existence on August 7, 1977 and begun operation after August 6, 1962;
        • Determine whether potential emissions of SO2, NOX, and PM10 from subject units are 250 tons or more per year.
        The BART Guidelines recommend addressing SO2, NOX, and PM10 as visibility-impairment pollutants and leave it up to the discretion of states to evaluate VOC or ammonia emissions. Because of the lack of tools available to estimate emissions and subsequently model VOC and ammonia effects on visibility Pennsylvania did not address them for BART. Pennsylvania identified 34 sources as BART-eligible as listed in Table 5. Pennsylvania also identified nine sources that are relatively small emission sources with the potential emissions that exceed the 250 tons per year or more, but have actual emissions well below 250 tons per year to accept federally enforceable limits to make them not BART-eligible which are listed in Table 6. If any of the sources in Table 6 request an increase in NOX, SO2 and PM emissions greater than 250 tons per year of any one of these pollutants the facility would become subject to BART.
        
          Table 5—Pennsylvania BART-Eligible Sources
          
            Facility
            County
          
          
            EXELON GENERATION CO/EDDYSTONE
            Delaware.
          
          
            ISG PLATE LLC/COATESVILLE
            Chester.
          
          
            SUNOCO INC (R&M)/MARCUS HOOK REFINERY
            Delaware.
          
          
            CONOCOPHILLIPS CO/TRAINER REF
            Delaware.
          
          
            PPL MONTOUR LLC/MONTOUR SES
            Montour.
          
          
            PPL MARTINS CREEK LLC/MARTINS CREEK
            Northampton.
          
          
            RELIANT ENERGY/PORTLAND GENERATING STATION
            Northampton.
          
          
            LAFARGE CORP/WHITEHALL PLT
            Lehigh.
          
          
            KEYSTONE PORTLAND CE/EAST ALLEN
            Northampton.
          
          
            ORION POWER MIDWEST/NEW CASTLE PLT
            Lawrence.
          
          
            CEMEX INC/WAMPUM CEMENT PLT
            Lawrence.
          
          
            ESSROC/BESSEMER
            Lawrence.
          
          
            AK STEEL CORP/BUTLER WORKS
            Butler.
          
          
            UNITED REFINING CO/WARREN PLT
            Warren.
          
          
            
            PPL BRUNNER ISLAND LLC/BRUNNER ISLAND
            York.
          
          
            APPLETON PAPERS INC/SPRING MILL
            Blair.
          
          
            PH GLATFELTER CO/SPRING GROVE
            York.
          
          
            LEHIGH CEMENT CO/EVANSVILLE CEMENT PLT
            Berks.
          
          
            CARMEUSE LIME INC/MILLARD LIME PLT
            Lebanon.
          
          
            LEHIGH CEMENT CO/YORK OPERATIONS
            York.
          
          
            ALLEGHENY ENERGY SUPPLY/HATFIELDS FERRY POWER STA
            Greene.
          
          
            ALLEGHENY ENERGY SUPPLY/MITCHELL POWER STA
            Washington.
          
          
            EME HOMER CITY GEN LP
            Indiana.
          
          
            RELIANT ENERGY NORTHEAST/CONEMAUGH PLT
            Indiana.
          
          
            RELIANT ENERGY NORTHEAST MGMT/KEYSTONE POWER PLT
            Armstrong.
          
          
            FIRSTENERGY GEN CORP/BRUCE MANSFIELD PLT
            Beaver.
          
          
            DYNO NOBEL INC/DONORA
            Washington.
          
          
            RELIANT/CHESWICK
            Allegheny.
          
          
            US STEEL/CLAIRTON WORKS
            Allegheny.
          
          
            ALLEGHENY LUDLUM/BRACKENRIDGE
            Allegheny.
          
          
            SUNOCO CHEMICALS/FRANKFORD PLANT
            Philadelphia.
          
          
            SUNOCO INC (R&M)/PHILADELPHIA REFINERY
            Philadelphia.
          
          
            TRIGEN/EDISON STATION
            Philadelphia.
          
          
            TRIGEN/SCHUYLKILL STATION
            Philadelphia.
          
        
        
          Table 6—Pennsylvania Facilities Not BART-Eligible Due to Federally Enforceable Permit Restrictions
          
            Facility
            County
          
          
            VICTAULIC CO AMER/FORKS FACILITY
            Northampton.
          
          
            AMERICAN REFINING GR/BRADFORD
            McKean.
          
          
            MERCER LIME & STONE/BRANCHTON
            Butler.
          
          
            DUFERCO FARRELL CORP/FARRELL PLT
            Mercer.
          
          
            INMETCO/ELLWOOD CITY
            Lawrence.
          
          
            INDSPEC CHEM CORP/PETROLIA
            Butler.
          
          
            LWB REFRACTORIES CO/W MANCHESTER
            York.
          
          
            EXIDE TECH/READING SMELTER
            Berks.
          
          
            HORSEHEAD CORP/MONACA SMELTER
            Beaver.
          
        
        The second component of the BART evaluation is to identify those BART eligible sources that may reasonably be anticipated to cause or contribute to visibility impairment at any Class I area are subject to BART. As discussed in the BART Guidelines, a state may choose to consider all BART eligible sources to be subject to BART (70 FR 39161). Consistent with the MANE-VU Board's decision in June 2004 that because of the collective importance of BART sources, BART determinations should be made by the MANE-VU states for each BART eligible source. Pennsylvania identified each of its BART eligible sources as subject to BART.

        The final component of a BART evaluation is making BART determinations for all BART subject sources. In making BART determinations, section 169A(g)(2) of the CAA requires that states consider the following factors: (1) The costs of compliance; (2) the energy and non-air quality environmental impacts of compliance; (3) any existing pollution control technology in use at the source; (4) the remaining useful life of the source; and (5) the degree of improvement in visibility which may reasonably be anticipated to result from the use of such technology. Section (e)(2) of the RHR provides that a state may opt to implement an emissions trading program or other alternative measure rather than to require sources subject to BART to install, operate, and maintain BART. To do so, the state must demonstrate that the emissions trading program or other alternative measure will achieve greater reasonable progress than would be achieved through the installation and operation of BART. The 34 sources in Pennsylvania that the Commonwealth found to be subject to BART are discussed below in Table 7. For the EGUs, Pennsylvania relied on CAIR to satisfy the BART requirements for SO2 and NOX. As CAIR does not address PM emissions, Pennsylvania conducted BART analyses for PM for these EGUs subject to BART.
        
          Table 7—Pennsylvania BART Limits and Controls
          
            BART Source name & unit ID
            Pollutant and emission limit
          
          
            ConocoPhillips FCCU/CO Boiler Unit ID C01
            SO2: 25 parts per million volumetric dry (ppmvd) (365-day rolling average).PM: 0.5 pound (lb)/1000 lb coke burn (3-hr average).
              NOX: 121.1 ppmvd (365-day).
            
          
          
             
            155.3 ppmvd (7-day).
          
          
            ConocoPhillips Platform Feed Heater Unit ID 738
            NOX: 0.12 pound per million metric british thermal units (lb/MMBtu).SO2: 0.011 lb/MMBtu (both limits are on an annual basis).
            
          
          
            
            Sunoco Inc. Marcus Hook Refinery FCCU/CO Boiler Unit ID 101 and COB1
            SO2: 25 ppmvd (365-day rolling average).NOX: 20 ppmvd (365-day rolling average).
              PM: 1.0 lb/1000 lb coke burn.
            
          
          
            Sunoco Inc. Marcus Hook Refinery 17-2A, H-01 Heater
            NOX: 0.25 lb/MMBtu (24-hr basis).SO2: 500 ppmvd.
            
          
          
            United Refining Co. Boiler 4
            NOX: 0.173 lb/MMBtu.SO2: 24.3 lbs/hr.
            
          
          
            United Refining Co. Crude Heater—North
            NOX: 0.226 lb/MMBtu.SO2: 207.7 lbs/hr.
            
          
          
            Carmeuse Lime Inc. Kiln Number 5
            NOX: 6.0 lb/ton lime.SO2: 500 ppmvd.
            
          
          
            Lehigh Cement Co. Evansville Plant Kiln Number 1
            NOX: 367.7 pound per hour (lbs/hr).SO2: 59.4 lbs/hr.
              PM: 34.8 tons/12-month period.
              PM10: 87.4 tons/12-month period.
            
          
          
            Lehigh Cement Co. Evansville Plant Kiln Number 2
            NOX: 367.7 lbs/hr.SO2: 59.4 lbs/hr.
              PM: 34.8 tons/12-month period.
              PM10: 87.4 tons/12-month period.
            
          
          
            Lehigh Cement Co. York Operations White Cement Kiln
            NOX: 8.2 lbs/ton.
          
          
             
            SO2: 500 ppmvd.PM: 0.02 grains per dry standard cubic foot (grains/dscf).
            
          
          
            Lafarge Corp. Whitehall Plant Kiln K-2
            NOX: 297.7 lbs/hr.NOX: 260.5 lbs/hr.
              SO2: 362 lbs/hr.
              PM: 14.8 lbs/hr.
            
          
          
            Lafarge Corp. Whitehall Plant Kiln K-3
            NOX: 202.3 lbs/hr.NOX: 166.0 lbs/hr.
              SO2: 195.0 lbs/hr.
              PM: 7.3 lbs/hr.
            
          
          
            CEMEX Inc. Wampum Plant Kiln No. 3
            NOX: 6.2 lbs/ton clinker. (May-Sep 6.0 lbs/ton).SO2: 500 ppmvd.
              PM: 0.02 grains/dscf.
            
          
          
            ESSROC Cement Bessemer Plant Kiln No. 5
            NOX: 476 lbs/hr.SO2: 500 ppmvd.
              PM: 0.02 grains/dscf.
            
          
          
            Keystone Cement Co. East Allen Plant Kiln No. 2
            NOX: 529 lbs/hr.SO2: 500 ppmvd.
              PM: 0.02 grains/dscf.
            
          
          
            ISG Plate LLC Coatesville Plant Electric Arc Furnace D
            SO2: 500 ppmvd.PM: 0.02 grains/dscf (primary baghouse).
              PM: 0.0052 grains/dscf (secondary baghouses).
            
          
          
            AK Steel Corp. Butler Works Electric Arc Furnaces: #2, #3, and #4
            NOX: 75 lbs/hr.SO2: 500 ppmvd.
              PM: 0.0036 grains/dscf.
            
          
          
            PH Glatfelter Co. Spring Grove Plant No. 1 Power Boiler
            NOX: 0.66 lb/MMBtu (30-day rolling average).SO2: 3.7 lb/MMBtu (30-day rolling average).
              PM: 3.6 × Heat Input (lbs/MMBtu) raised to a negative 0.56 power.
            
          
          
            Appleton Papers Inc. Spring Mill Plant No. 3 Power Boiler
            NOX: 0.63 lb/MMBtu.SO2: 4.0 lb/MMBtu (over any 1-hr period).
              PM: 3.6 × Heat Input (lbs/MMBtu) raised to a negative 0.56 power.
            
          
          
            Dyno Nobel Inc. Donora Plant Ammonia Oxidation Plant
            NOX: 396 tons/12-month period.NO2: 5.5 lb/ton acid product (expressed as 100% HNO3).
            
          
          
            Allegheny Energy Hatfields Ferry Power Main Boilers (#1, #2, and #3)
            PM: 0.075 lb/MMBtu for each boiler.
          
          
            PPL Brunner Island Brunner Island Boilers 2 and 3
            PM: 0.1 lb/MMBtu for each boiler.
          
          
            Exelon Generation Eddystone Plant Boilers 3 and 4
            PM: 0.1 lb/MMBtu for each boiler.
          
          
            EME Homer City Homer City Plant Main Boilers (#1, #2, #3)
            PM: 0.1 lb/MMBtu for each boiler.
          
          
            PPL Montour LLC Montour SES Boilers 1 and 2
            PM: 0.1 lb/MMBtu for each boiler.
          
          
            Reliant Energy LLC Portland Generating Boiler #2
            PM: 0.1 lb/MMBtu.
          
          
            First Energy Corp. Bruce Mansfield Plt Main Boilers (#1, #2, #3)
            PM: 0.1 lb/MMBtu for each boiler.
          
          
            Allegheny Energy Mitchell Power Station Boiler #3
            PM: 0.1 lb/MMBtu.
          
          
            Orion Power Midwest New Castle Plant Boiler #5
            PM: 0.1 lb/MMBtu.
          
          
            Reliant Energy NE Keystone Power Plant Boilers 1 and 2
            PM: 0.1 lb/MMBtu for each boiler.
          
          
            PPL Martins Creek Martins Creek Plant Boilers 3 and 4
            PM: 0.1 lb/MMBtu for each boiler.
          
          
            Reliant Energy NE Conemaugh Plant Boilers 1 and 2
            PM: 0.1 lb/MMBtu for each boiler.
          
          
            Trigen Edison Station Philadelphia Boilers 3 and 4
            NOX: 0.5 lb/MMBtu for each boiler.PM: 0.1 lb/MMBtu for each boiler.
              SO2: 0.5% sulfur (#6 fuel oil), 0.2% sulfur (#2 oil).
            
          
          
            Trigen Schuylkill Station Philadelphia Boiler #26
            NOX: 0.36 lb/MMBtu (30-day rolling avg).PM: 0.1 lb/MMBtu.
              SO2: 0.5% sulfur (#6 fuel oil).
            
          
          
            
            Sunoco Chemicals Frankfort Plant Philadelphia Boiler No. 3
            NOX: 0.3 lbs/MMBtu.PM: 0.1 lb/MMBtu.
              SO2: 0.52 lbs/MMBtu.
            
          
          
            Sunoco Refinery, Inc Philadelphia FCCU/CO Boiler Unit ID 1232
            SO2: 25 ppmvd (365-day rolling average).NOX: 20 ppmvd (365-day rolling average).
              PM: 0.5 lb/1000 lb coke burn.
            
          
          
            Sunoco Refinery Inc. Philadelphia Process Heaters
            NOX: 0.020 lb/MMBtu (24-hr basis).SO2: 500 ppmvd.
            
          
          
            Allegheny Ludlum Corp. Allegheny County
             
          
          
            Basic Oxygen Furnaces
            PM: 68 tons per year (tpy).
          
          
            Slab Grinder
            PM: 230 tpy.
          
          
            Plate Burner/Torch Cutter
            PM: 13 tpy.
          
          
            Loftus Soaking Pits
            PM: 14 tpy, NOX: 194 tpy.
          
          
            US Steel Clairton, Allegheny County, Clairton Coke Works
             
          
          
            Desulfurization Plant
            SO2: 590 tpy; NOX: 27 tpy.
          
          
            Boiler #2
            SO2: 1508 tpy; NOX: 1285 tpy.
          
          
            R1 Boiler
            SO2: 796 tpy: NOX: 525 tpy.
          
          
            T1 Boiler
            SO2: 572 tpy; NOX: 358 tpy.
          
          
            Orion Power Cheswick Plant Allegheny County Boiler No. 1
            SO2: 67,452 typ; NOX: 10,840 tpy.PM10: 361 tpy.
            
          
        

        EPA agrees with PADEP's analyses and conclusions for the BART emission units located in Table 7 above. EPA has reviewed the Pennsylvania analyses and concluded they were conducted in a manner that is consistent with EPA's BART Guidelines. EPA has determined that Pennsylvania's submittals meet the requirements of section 169A(g)(2) of the CAA to consider available technology, the cost of compliance, the energy and nonair quality environmental impacts of compliance, any pollution control equipment in use at the source, the remaining useful life of the source, and the degree of improvement in visibility which may reasonably be anticipated to result from the use of such technology. Therefore, the conclusions reflect a reasonable application of EPA's guidance to these sources. EPA's analysis of these BART determinations can be found in the accompanying TSD for this rulemaking. The BART determinations for each of the facilities discussed above and the resulting BART emission limits were adopted by Pennsylvania into its regional haze SIP. PADEP incorporated the BART emission limits into Title V permits. The BART units in Pennsylvania are required to comply with these emission limits no later than five years after publication in the Federal Register of EPA's final approval of the Pennsylvania regional haze SIP, to allow time for needed operational changes.
        C. Consultation With States and FLMs
        On May 10, 2006, the MANE-VU State Air Directors adopted the Inter-RPO State/Tribal and FLM Consultation Framework that documented the consultation process within the context of regional haze planning, and was intended to create greater certainty and understanding among RPOs. MANE-VU states held ten consultation meetings and/or conference calls from March 1, 2007 through March 21, 2008. In addition to MANE-VU members attending these meetings and conference calls, participants from VISTAS, Midwest RPO, and the relevant Federal Land Managers were also in attendance. In addition to the conference calls and meeting, the FLMs were given the opportunity to review and comment on each of the technical documents developed by MANE-VU.
        Pennsylvania submitted a draft regional haze SIP to the relevant FLMs for review and comment pursuant to 40 CFR 51.308(i)(2). The FLM provided comments on the draft regional haze SIP in accordance with 40 CFR 51.308(i)(3). The comments received from the FLMs were addressed and incorporated in Pennsylvania's SIP revision. The FLM's comments and PADEP's responses can be found in Appendix AA of the Pennsylvania submittal. The PADEP provided public notice of the opportunity to comment on the SIP revision and provided public notice of public hearing on October 9, 2010. The PADEP did not receive any comments during the public comment period. Pennsylvania commits in their SIP to ongoing consultation with the FLMs on Regional Haze issues throughout the implementation.
        D. Periodic SIP Revisions and Five-Year Progress Reports
        Consistent with the requirements of 40 CFR 51.308(g), Pennsylvania has committed to submitting a report on reasonable progress (in the form of a SIP revision) to the EPA every five years following the initial submittal of its regional haze SIP. The reasonable progress report will evaluate the progress made towards the RPGs for the MANE-VU Class I areas influenced by Pennsylvania.
        IV. What action is EPA proposing to take?

        EPA is proposing a limited approval of the revision to the Pennsylvania SIP submitted by the Commonwealth of Pennsylvania through the PADEP on December 20, 2010 as meeting some of the applicable regional haze requirements as set forth in sections 169A and 169B of the CAA and in 40 CFR 51.300-308, as described previously in this action. Accordingly, EPA is proposing to find that this revision meets the applicable visibility related requirements of CAA section 110(a)(2) including but not limited to 110(a)(2)(D)(i)(II) and 110(a)(2)(J), relating to visibility protection for the 1997 8-Hour Ozone NAAQS and the 1997 and 2006 PM2.5 NAAQS. EPA is taking this action pursuant to those provisions of the CAA. EPA is soliciting public comments on the issues discussed in this document. These comments will be considered before taking final action. In a separate action, EPA has previously proposed a limited disapproval of the Pennsylvania regional haze SIP because of deficiencies in the Commonwealth's regional haze SIP submittal arising from the remand by the U.S. Court of Appeals for the District of Columbia (D.C. Circuit) to EPA of CAIR. See 76 FR 82219. Consequently, we are not taking action in this notice to address the Commonwealth's reliance on CAIR to meet certain regional haze requirements.
        V. Statutory and Executive Order Reviews
        Under the CAA, the Administrator is required to approve a SIP submission that complies with the provisions of the CAA and applicable Federal regulations. 42 U.S.C. 7410(k); 40 CFR 52.02(a). Thus, in reviewing SIP submissions, EPA's role is to approve state choices, provided that they meet the criteria of the CAA. Accordingly, this action merely proposes to approve state law as meeting Federal requirements and does not impose additional requirements beyond those imposed by state law. For that reason, this proposed action:
        • Is not a “significant regulatory action” subject to review by the Office of Management and Budget under Executive Order 12866 (58 FR 51735, October 4, 1993);

        • Does not impose an information collection burden under the provisions of the Paperwork Reduction Act (44 U.S.C. 3501 et seq.);

        • Is certified as not having a significant economic impact on a substantial number of small entities under the Regulatory Flexibility Act (5 U.S.C. 601 et seq.);
        • Does not contain any unfunded mandate or significantly or uniquely affect small governments, as described in the Unfunded Mandates Reform Act of 1995 (Pub. L. 104-4);
        • Does not have Federalism implications as specified in Executive Order 13132 (64 FR 43255, August 10, 1999);
        • Is not an economically significant regulatory action based on health or safety risks subject to Executive Order 13045 (62 FR 19885, April 23, 1997);
        • Is not a significant regulatory action subject to Executive Order 13211 (66 FR 28355, May 22, 2001);
        • Is not subject to requirements of Section 12(d) of the National Technology Transfer and Advancement Act of 1995 (15 U.S.C. 272 note) because application of those requirements would be inconsistent with the CAA; and
        • Does not provide EPA with the discretionary authority to address, as appropriate, disproportionate human health or environmental effects, using practicable and legally permissible methods, under Executive Order 12898 (59 FR 7629, February 16, 1994).
        In addition, this proposed limited approval of Pennsylvania's Regional Haze Plan does not have tribal implications as specified by Executive Order 13175 (65 FR 67249, November 9, 2000), because the SIP is not approved to apply in Indian country located in the state, and EPA notes that it will not impose substantial direct costs on tribal governments or preempt tribal law.
        
          List of Subjects in 40 CFR Part 52
          Environmental protection, Air pollution control, Nitrogen dioxide, Particulate matter, Reporting and recordkeeping requirements, Sulfur oxides, Visibility, Volatile organic compounds.
        
        
          Authority: 
          42 U.S.C. 7401 et seq.
          
        
        
          Dated: January 17, 2012.
          W.C. Early,
          Acting Regional Administrator, Region III.
        
      
      [FR Doc. 2012-1512 Filed 1-25-12; 8:45 am]
      BILLING CODE 6560-50-P
    
  